In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00352-CR


                          RODERICK SUITERS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                            On Appeal from the County Court
                                    Falls County, Texas
                Trial Court No. 12-09087, Honorable R. S. Sharp, Presiding

                                    February 24, 2014

                         ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Roderick Suiters appeals from his conviction for assault. The clerk=s

record has been filed.    On December 15, 2013, the court reporter moved for an

extension of time to file the reporter’s record.     The motion was granted, and the

deadline was moved from November 4, 2013 to December 31, 2013. Thereafter, the

reporter once again moved for an extension, which motion was granted. The new

deadline was set as January 28, 2014, and the reporter was told that no other

extensions would be granted. So too was the reporter told that the matter would be
abated if the January 28th deadline was not met. To date no reporter’s record has been

filed. Nor has the reporter responded to the most recent communications from our

clerk’s office.

       Accordingly, we abate the appeal and remand the cause to the County Court of

Falls County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine:

                  when the reporter=s records can reasonably be transcribed
                  into written form and filed in a manner that does not further
                  delay the prosecution of this appeal or have the practical
                  effect of depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed.         So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issue, 2) cause

to be developed a supplemental clerk=s record containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter,

and 3) cause to be developed a reporter=s record transcribing the evidence and

arguments presented at the aforementioned hearing, if any. Additionally, the district

court shall then file the supplemental clerk=s and reporter=s records transcribing the

hearing with the clerk of this court on or before March 14, 2014. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

March 14, 2014.

       It is so ordered.

                                                                 Per Curiam

Do not publish.



                                               2